DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   MARY KATHERINE PLUMMER,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D21-1217

                         [December 16, 2021]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
St. Lucie County; Kathryn Nelson, Judge; L.T. Case No. 56-2020-CT-
000629-A.

  Ryan Thomas Truskoski, P.A., Orlando, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Heidi L. Bettendorf,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.